internal_revenue_service number release date index number ---------------- -------------------------------------------- ------------------------ ---------------------------------- ------------------ ------------------------------------------- -------------------------------- in re ---------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc ita b02 plr-120449-16 date date dear ------------- ty -------------------------------------------------------------------------------------------------------------- taxpayer a taxpayer group b c financial advisor qualified accountant return preparer tax advisor date1 date2 date3 date4 date5 dollar_figurea dollar_figureb ------------------------ ------------------------------------ ------------------------------------ ----------------------------- -------------------------------- --------------------------- --------------------- -------------------- ---------------------- ------------------- -------------------------- -------------------------- ------------------ -------------------------- --------------- --------------- this is in response to a letter dated date1 requesting an extension of time to make a safe-harbor election under revproc_2011_29 2011_1_cb_746 to allocate success-based fees between facilitative and non-facilitative amounts for taxpayer’s transaction during the taxable_year ending date2 this request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations plr-120449-16 facts and representations taxpayer represents the following taxpayer information a is the common parent of taxpayer group that includes b and taxpayer a and taxpayer group use an accrual_method of accounting and file consolidated federal_income_tax returns on a calendar_year basis description of taxpayer’s business operation sec_2 a is a holding_company and is the ultimate parent entity of b b is the leading provider of innovative web-based connectivity and workflow solutions that simplify clinical and administrative tasks for healthcare providers b owns of the capital stock of taxpayer taxpayer is a provider of electronic healthcare solutions facts relating to request on date3 a acquired taxpayer in a taxable stock purchase wherein taxpayer survived a merger with c a merger subsidiary formed by b an indirect subsidiary of a hereinafter the transaction taxpayer engaged financial advisor to provide financial services to taxpayer in connection with evaluating strategic and financial alternatives including but not limited to a merger or sale of all or a part of the equity or business_assets of taxpayer taxpayer paid fees and expenses to financial advisor of dollar_figurea including a success-based_fee in the amount of dollar_figureb hereinafter the success-based_fee taxpayer had no in-house tax expertise and engaged qualified accountant to prepare its federal_income_tax return for the short taxable_year ending date2 hereinafter the short_period return qualified accountant is a certified_public_accountant with more than years of relevant experience taxpayer timely filed the short_period return on date4 taxpayer claimed a deduction on the short_period return for all transaction costs incurred in connection with the transaction expensed for financial reporting purposes including the entire success-based_fee however qualified accountant did not compile any documentation supporting the position that all of the success-based_fee did not facilitate the transaction and hence was deductible also qualified accountant did not advise taxpayer of the need to do so furthermore qualified accountant did not advise taxpayer about the safe_harbor election for allocating success-based fees in revproc_2011_29 hereinafter the safe_harbor election under rev_proc which would have permitted taxpayer to deduct percent of the success-based_fee as an amount that that did not facilitate the transaction and capitalize percent of the fee as an amount that did facilitate the transaction a learned of taxpayer’s failure to document the deductibility of the success- based fee and make the safe_harbor election under revproc_2011_29 after it acquired plr-120449-16 taxpayer specifically a engaged return preparer to prepare its consolidated federal_income_tax return for the taxable_year ending date5 this return included the income of taxpayer for the period beginning immediately after the end of the period used for the short_period return and ending on date5 return preparer discovered the improper deduction of the entire success-based_fee on the short_period return during the process of preparing a’s consolidated_return for the taxable_year ending date5 return preparer then advised a of this error a contacted tax advisor to discuss possible corrective actions and tax advisor advised a that it could request an extension of time under sec_301 to make the safe_harbor election under revproc_2011_29 law and analysis sec_263 of the internal_revenue_code and sec_1_263_a_-2 of the income_tax regulations generally provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances see sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 success-based_fee is presumed to facilitate the transaction and thus must be capitalized a taxpayer may rebut the presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction and thus may be deductible a taxpayer's method for determining the portion of a success-based_fee that facilitates a transaction and the portion that does not facilitate the transaction is a method_of_accounting under sec_446 because the treatment of success-based fees was a continuing subject of controversy between taxpayers and the service the service published revproc_2011_29 revproc_2011_29 provides a safe_harbor method_of_accounting for allocating success-based fees paid in business_acquisitions or reorganizations described in plr-120449-16 a -5 e in lieu of maintaining the documentation required by sec_1_263_a_-5 this safe_harbor permits electing taxpayers to treat percent of the success-based_fee as an amount that does not facilitate the transaction the remaining portion of the fee must be capitalized as an amount that facilitates the transaction section dollar_figure of revproc_2011_29 allows a taxpayer to make a safe_harbor election with respect to success-based fees section dollar_figure provides that the service will not challenge a taxpayer's allocation of success-based fees between activities that facilitate a transaction described in sec_1_263_a_-5 and activities that do not facilitate the transaction if the taxpayer does three things first the taxpayer must treat percent of the amount of the success-based_fee as an amount that does not facilitate the transaction second the taxpayer must capitalize the remaining amount of the success-based_fee as an amount which does facilitate the transaction third the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred this statement should state that the taxpayer is electing the safe_harbor identify the transaction and state the success- based fee amounts that are treated as not facilitating the transaction and the success- based fee amounts that are treated as facilitating the transaction sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin the safe_harbor election under revproc_2011_29 falls within the purview of sec_301_9100-1 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have plr-120449-16 been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment sec_301_9100-3 provides special rules for accounting_method regulatory elections sec_301_9100-3 provides that the interests of the government are deemed prejudiced except in unusual or compelling circumstances if the accounting_method regulatory election for which relief is requested is subject_to the advance consent procedures for method changes requires a sec_481 adjustment would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination or any other setting or provides a more favorable method_of_accounting if the election is made by a certain date or taxable_year conclusion based upon our analysis of the facts and representations provided taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to file a safe_harbor election under revproc_2011_29 for the ty with respect to the success- based fee discussed herein on an amended_return the rulings contained in this letter are based on information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer properly included the correct costs as its success-based fees subject_to the retroactive election or whether taxpayer's transaction is within the scope of revproc_2011_29 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing its return electronically may satisfy this requirement by attaching a statement to its return that provides the date and control number of the letter_ruling in accordance with the provisions of the power_of_attorney currently on file with this office a copy of this letter is being sent to your authorized representatives we are also sending a copy of this letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed plr-120449-16 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours ___________________________ bridget tombul chief branch office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes cc
